Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1, 3-7, 9, 13, 15, 16, and 18 been amended. 
New claims 21-23 have been added.
Claims 2, 8, and 12 have been cancelled.
Claims 1, 3-7, 9-11, and 13-23 are pending.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

         Response to Arguments
The objection regarding dependency of claim 15 has been removed due to correction by the applicant. 
Applicant’s arguments with respect to prior art rejection of the pending claims have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sara Louise Manning Dawson US 20170237753 (hereinafter Dawson) in view of Ananta Krishna Vadlamani US 10855722 (hereinafter Vadlamani).
As per claim 1, Dawson teaches: A computer-implemented method for polluting response data that corresponds to a phishing campaign, the method comprising:
receiving a message that is addressed to a real user account and, includes data that causes generation of a phishing user interface (UI) which, is configured to request a transmission of the response data that corresponds to the phishing campaign (Dawson: fig. 3 and para.25);
preventing, based on the message satisfying filter criteria associated with being a phishing message, the message from being transmitted to a user device that corresponds to the real user account (Dawson: fig. 3 and para.25, 26 and 31); 
Dawson does not teach; however, Vadlamani discloses: transmitting, to a phisher computing system in response to the message, a response that includes false user credentials associated with a false user account (Vadlamani: col. 10, lines 47-60);  
receiving, from a computing device, an access request that includes the false user credentials (Vadlamani: fig. 5, steps 510-525 and fig. 6, step 620); and
responsive to the access request including the false user credentials, provisioning the computing device with access to at least one data file that is stored in association with the false user account (Vadlamani: fig. 5, steps 515-525).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dawson with the methods of Vadlamani to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to protect user data and analyzing a phishing source.
As per claim 3, the rejection of claim 1 is incorporated herein. Dawson does not teach; however, Vadlamani discloses: the at least one data file comprises a plurality of false data files that are generated based on a false tenant model that is configured to generate at least one of: false email message, false email aliases, or false documents 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dawson with the methods of Vadlamani to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to further analyze an attacker.
As per claim 6, the rejection of claim 1 is incorporated herein. Dawson teaches:
the transmitting the response includes populating one or more form fields, of the message, with the false user credentials (Dawson: para. 32).
As per claim 7, the rejection of claim 1 is incorporated herein. Dawson teaches:
the response is an impersonation response that includes data indicating that the response originated from the real user account to which the message is addressed (Dawson: para. 32).
As per claim 21, the rejection of claim 1 is incorporated herein. Dawson does not teach; however, Vadlamani discloses: the false user account is populated with false content that exhibits properties that are commonly exhibited by real content that is stored in association with the real user account (Vadlamani: col.5, lines 4-62 and col. 9, lines 1-9).
 with the methods of Vadlamani to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to better deceive the phishing source.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Vadlamani and further in view of Maurice Samuels et al. US 20080162338 (hereinafter Samuels).
As per claim 4, the rejection of claim 1 is incorporated herein. Dawson teaches:
monitoring computing activity that occurs in association with the false user account to determine configuration data associated with at least one of a phisher device or the phisher computing system (using tracking credentials the system monitors phisher‘s communication to obtain information “For example, an Internet protocol (IP) address associated with the attacker may be learned, as well as other identifying characteristics.” Dawson: para. 32);
determining, based on the configuration data, that an attempt to login to at least one real user account originated from the phisher device (“As web page 422 is determined to be similar to page 408, edge service 405 designates email 431 as a phishing attack and takes steps to block the email.,” Dawson: para. 35);
The combination of Dawson and Vadlamani does not teach; however, Samuels discloses: based on the attempt originating from the phisher device, initiating a predefined security protocol in association with the at least one real user account (upon identifying phishing attacks, additional authentication will be required (Samuels: para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson and Vadlamani with the teachings of Samuels to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to protect user data by requiring additional information to access an account.

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Vadlamani and further in view of Sebastien Goutal US 20180007066 (hereinafter Goutal).
As per claim 5, the rejection of claim 1 is incorporated herein. The combination of Dawson and Vadlamani does not teach; however, Goutal discloses: the transmitting the response includes activating at least one UI input control that corresponds to the message within an isolated computing environment to at least partially isolate one or more real user accounts from the message (fake information is provided to the fraudulent website. Goutal: para. 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vadlamani and Dawson with the teachings of Goutal to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such .

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Goutal and further in view of Vadlamani).
As per claim 9, Dawson teaches: A system, comprising:
at least one processor; and
at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the at least one processor to:
determine that a message that is addressed to a real user account corresponds to a phishing campaign (Dawson: fig. 3 and para.25-26);
Dawson does not teach; however, Goutal discloses: based on the message corresponding to the phishing campaign, transmit the message into an isolated computing environment to at least partially isolate the real user account from the message (Goutal: para. 70 and fig. 8);
deploy, in association with the isolated computing environment a response engine the isolated computing environment that is configured to:
analyze the message to identify at least one type of information that is being requested in association with the phishing campaign (Goutal: para. 23-28 and “the phishing detection engine may comprise a marker generation engine 810 and a marker injection engine 809. The marker generation engine 810 may be configured to generate the elements of the fake credentials (or select from pre-existing marker 
determine a false user credential that corresponds to the at least one type of information (“In addition to blocking or otherwise mitigating the attack, edge service 405 performs a counter-attack by supplying tracking credentials to through the suspect web page (web page 422), as-if client 415 or any other end-user had opened the link (step 511)”. Goutal: Para. 32);
cause a response that includes the false user credential to be transmitted to a phisher computing system to pollute response data that corresponds to the phishing campaign (Goutal: Para. 32);
receive, from a computing device, an access request that includes the false user credential (Goutal: Para. 49); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dawson with the methods of Goutal to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to analyze the phishing source.
The combination of Dawson and Goutal does not teach; however, Vadlamani discloses: responsive to the access request including the false user credentials, provision the computing device with access to at least one data file that is stored in association with a false user account that is associated with the false user credential (Vadlamani: fig. 5, steps 515-525).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson and Goutal with the teachings of Vadlamani to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to further analyze the phishing source.
As per claim 14, the rejection of claim 9 is incorporated herein. Dawson does not teach; however, Goutal discloses: activate at least one Ul input control that is included within the message to open a webpage (Goutal: para. 32-34); and
populate one or more form fields on the webpage with the content that is responsive to the message (Goutal: para. 32-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dawson, 
with the methods of Goutal to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied make the respond to the phishing site look realistic.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Goutal in view of Vadlamani and further in view of Trausti T. Kristjansson US 20050198563 (hereinafter Kristjansson).
As per claim 10, the rejection of claim 9 is incorporated herein. The combination of Dawson and Goutal does not teach; however, Kristjansson discloses: the response engine is configured to analyze the message based on a natural language processing model to identify the at least one type of information that is being requested in association with the phishing campaign (“In many cases, data that is employed to populate fields of a form can be readily available in a computer-readable format, such as in a text document, email, and/or web page ... For example, Natural Language Processing techniques and/or other artificial intelligence (Al) techniques can identify specific types of information elements within computer-readable documents, such as names, addresses, phone numbers, etc.” Kristjansson: para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson and Goutal with the teachings of Kristjansson to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to further expedite the process of providing information.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Goutal in view of Vadlamani and further in view of Lior Golan US 9076132 (hereinafter Golan).
As per claim 11, the rejection of claim 9 is incorporated herein. The combination of Dawson, Goutal and Vadlamani does not teach; however, Golan discloses: the at least one processor to facilitate a conversation cycle in association with the phishing campaign by: identifying one or more responsive messages that stem from the response (Golan: col. 6, lines 14-38); and
deploying the response engine to generate one or more additional responses that correspond to the one or more responsive messages (Golan: col. 6, lines 14-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson, Goutal and Vadlamani with the teachings of Golan to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make the communication look more realistic.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Goutal in view of  Vadlamani and further in view of Jon Arron McClintock US 10298598 (hereinafter McClintock).
As per claim 13, the rejection of claim 9 is incorporated herein. The combination of Dawson, Goutal and Vadlamani does not teach; however, McClintock discloses: the computer-readable instructions further cause the at least one processor to monitor computing activity that occurs in association with the false user account to determine configuration data associated with the computing device from which the access request is received (“The host computer system may initially determine the address of the attacker as mentioned herein, but the imposter service may seek to gather information about the person behind the attack such as, for example, by displaying false login screens, or by requesting other identifying information in other ways.  The imposter 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson, Goutal and Vadlamani with the teachings of McClintock to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to collect more information about the phishing source.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Goutal, Vadlamani and further in view of Chris Roosenraad et al. US 20160241579 (hereinafter Roosenraad).
As per claim 15, the rejection of claim 14 is incorporated herein. The combination of Dawson, Goutal and Vadlamani does not teach; however, Roosenraad discloses: activating the at least one Ul input control includes repeatedly activating the at least one Ul input control to conduct at least one or a Denial of Service attack or a Distributed Denial of Service attack (Roosenraad: para. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson, Goutal and Vadlamani with the teachings of Roosenraad to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such .

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Keromytis and further in view of Vadlamani.
As per claim 16, Dawson teaches: A computer-implemented method, comprising: 
receiving a corpus of text that includes a first plurality of data files that exhibit properties (received emails is analyzed and determined to be associated with a phishing site asking for user credential. Dawson: para. 28, 50-51). 
 Dawson does not teach; however, Keromytis discloses: generating, based on the corpus of text, a false tenant model that is configured to generate individual false data files that exhibit the properties that are exhibited by the first plurality of data files ( using recorded data traffic and network events, bait information (e.g., account credentials) are generated. Keromytis: para. 48-49. Also, para. 52-53, wherein words that are attractive to an attacker could be used);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dawson with the methods of Keromytis to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to better deceive the phishing source.
populating, based on the false tenant model a false user account with a second plurality of data files that is comprised of the individual false data files that exhibit the properties (Vadlamani: fig. 5, step 515 and col. 10, lines 10-16);
receiving, from a computing device, an access request includes false user credentials that correspond to the false user account (Vadlamani: fig. 5, step 525); and
responsive to the access request including the false user credentials, provisioning the computing device with access to the second plurality of data files this is populated into the false user account (“Next, the actions are analyzed to identify one or more characteristics associated with the attacker (block 540).  For example, the one or more characteristics may include an IP address of the attacker, searches that were performed by the attacker when accessing the decoy account, locations and/or files accessed within the decoy account, and so on.” Vadlamani: col. 10, lines 10-16);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson and Keromytis with the teachings of Vadlamani to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to further analyze the phishing source.
As per claim 18, the rejection of claim 16 is incorporated herein. Dawson teaches: receiving a message that is addressed to a real user account (Dawson: fig.3 and para. 25);
causing a seed response that includes the false user credentials to be transmitted to a phisher computing system in response to the message (Vadlamani: col. 2, lines 11-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson Keromytis with the methods of Vadlamani to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to deceive the phisher.
As per claim 19, the rejection of claim 16 is incorporated herein. Dawson discloses: the corpus of text corresponds to at least a portion of one or more real user accounts (Dawson: para. 44-45).
As per claim 20, the rejection of claim 16 is incorporated herein. Dawson does not teach; however, Keromytis discloses: the second plurality of data files are generated based on the false tenant model and one or more tenant defined parameters (Keromytis: para. 38 and 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawson with the teaching of Keromytis to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to make the content of the account more realistic.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Keromytis in view of Vadlamani and further in view of Golan.
As per claim 17, the rejection of claim 16 is incorporated herein. The combination of Dawson, Keromytis and Vadlamani does not teach; however, Golan discloses: at least some individual data files of the second plurality of data files are populated into the false user account concurrently with the provisioning the computing device with access to the false user account (Golan: Abs. and col. 6, lines 47-55);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson, Keromytis and Vadlamani with the teachings of Golan to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to track malicious activities associated with compromised account.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Keromytis in view of Vadlamani and further in view of McClintock.
As per claim 22, the rejection of claim 16 is incorporated herein. The combination of Dawson, Keromytis and Vadlamani does not teach; however, McClintock discloses: determining, based on computing activity that occurs in association with the false user account, configuration data that corresponds to the computing device (McClintock: col.9, line 22-32).

As per claim 23, the rejection of claim 16 is incorporated herein. Dawson teaches: the configuration data includes an internet protocol (IP) address associated with the computing device (“This attempt may be blocked, but in other situations, the attempt may be allowed.  The malicious actor using the tracking credentials can be allowed into a secure region of the protected site (or diverted to another site) and interrogated electronically for information that may be helpful in defeating other attacks.  For example, an Internet protocol (IP) address associated with the attacker may be learned, as well as other identifying characteristics.” Dawson: para. 32) 
The combination of Dawson, Keromytis and Vadlamani does not teach; however, McClintock discloses: at least one of:
a browser configuration corresponding to a web-browser that is operating on the computing device, or
a plug-in that is operating on the computing device (McClintock: col.9, line 22-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dawson, Keromytis and Vadlamani with teaching of McClintock to meet the preceding .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493